PER CURIAM.
Hallandale Chiropractic Center seeks review of the circuit court’s denial of a motion for appellate attorney’s fees. Hal-landale prevailed in part on appeal, and the insurer agrees that pursuant to section 627.428(1), Florida Statutes, Hallandale is entitled to appellate attorney’s fees contingent upon it prevailing in the underlying action on remand. Danis Indus. Corp. v. Ground Improvement Techniques, Inc., 645 So.2d 420 (Fla.1994); Ramirez v. United Auto. Ins. Co., 67 So.3d 1174 (Fla. 3d DCA 2011); Comprehensive Health Ctr., LLC v. United Auto. Ins. Co., — So.3d -, 2011 WL 2848667 (Fla. 3d DCA 2011). Accordingly, we grant the petition for writ of certiorari and quash the denial of Hallandale’s motion for appellate attorney’s fees. On remand the court shall grant the motion contingent on petitioner prevailing in the trial court.

Petition Granted.

MAY, C.J., GROSS and CONNER, JJ., concur.